Citation Nr: 9907097	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran's verified periods of active duty in the United 
States Navy were from February 1943 to June 1947, September 
1948 to June 1949, and from March 1950 to March 1955.  He 
died on September 8, 1996.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

The death certificate indicates that the veteran died at home 
on September 8, 1996, at the age of 73, due to metastatic 
non-small carcinoma of the lungs.  No autopsy was performed.  
However, in light of the fact that there are no medical 
records on file other than the veteran's service medical 
records, and given the lengthy post-service period, between 
1955 and 1996, the Board believes that there may be 
additional medical records available.  Decisions of the Board 
must be based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1998) and Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist a claimant in 
filing an application for VA benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991) includes the duty to request 
information which may be pertinent to the claim.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).
Further, the RO is directed on remand to develop this claim 
in accord with the appellant's contention that the veteran's 
death due to lung cancer was the result of exposure to 
asbestos while serving aboard two naval vessels during his 
Korean Conflict-era military service.  See Adjudication 
Procedure Manual, M21-1, Part III, para. 5.13 and Part VI, 
para. 7.21.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
during his lifetime.  Additional VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  With respect to 
non-VA health care providers identified 
by the appellant, the RO should request 
her authorization to release any 
indicated private medical records.

Upon receipt of her signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After completion of the above, the RO 
must readjudicate the appellant's claims, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim should be in accord with the 
M21-1 provisions cited above regarding 
her contentions that the veteran died due 
to in-service exposure to asbestos.  Any 
additional evidentiary/medical 
development required to fully address 
this matter should be undertaken.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument to the 
RO while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
